Citation Nr: 1822301	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  17-11 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a compensable initial rating for service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Nelson, Associate Counsel 






INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1958 to June 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017); 38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

In written correspondence received by VA in March 2018, prior to the promulgation of a decision by the Board, the Veteran withdrew his appeal for entitlement to a compensable initial rating for service-connected bilateral hearing loss.


CONCLUSION OF LAW

The appeal for entitlement to a compensable initial rating for service-connected bilateral hearing loss is withdrawn and the Board does not have appellate jurisdiction to review the claim.  38 U.S.C. § 7105 (d)(5) (2012); 38 C.F.R. § 20.204 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn as to any or all issues at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (a), (b)(3).  Such withdrawal may be made by the Veteran, or by his or her authorized representative and, unless done on the record at a hearing, it must be in writing.  38 C.F.R. § 20.204(a). 

In March 2018, the Veteran submitted a request to withdraw the appeal of entitlement to a compensable initial rating for service-connected bilateral hearing loss.  The Board received this request to withdraw prior to the promulgation of a decision.  38 C.F.R. § 20.204(a), (b)(3).  The request was in writing and was submitted by the Veteran's representative at the time.  38 C.F.R. § 20.204(a).  Consequently, there remains no allegation of error of fact or law for appellate consideration with respect to the Veteran's claim.  38 U.S.C. § 7105(d)(5); 38 C.F.R. § 20.202.  Accordingly, the Board does not have jurisdiction to review the appeal and, thus, it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


